



Exhibit 10.7


Summary of Horace Mann Educators Corporation Non-Employee Director Compensation


Compensation Element
Non-Employee Director Compensation
 
 
Board Chairman Annual Retainer
$115,000
Board Member Annual Retainer (other
than Board Chairman)
$60,000
Committee Chairman Annual Retainer
$25,000 Audit Committee
$15,000 Compensation Committee
$15,000 Investment & Finance Committee
$12,000 Nominating & Governance Committee
$15,000 Customer Experience & Technology Committee
Committee Member Annual Retainer
(other than Committee Chairman)
$10,000 Audit Committee
$ 7,500 all other Committees
Share-based Compensation
Fair value on the date of the respective awards is used to determine the number
of Restricted Stock Units (“RSUs”) awarded.
An annual award of $95,000 in RSUs following the Annual Shareholder Meeting.
$95,000 in RSUs if joining the Board within 6 months after the prior Annual
Shareholder Meeting, $47,500 in RSUs if joining more than 6 months after the
prior Annual Shareholder Meeting but before the next Annual Shareholder Meeting.
All awards have a 1 year vesting period.
Basic Group Term Life Insurance
Premium for $10,000 face amount
Business Travel Accident Insurance
Premium for $100,000 coverage



Annual retainer fees are paid following the Annual Shareholder Meeting each
year. The annual retainer fees are prorated to the extent that a non-employee
Director joins the Board after the Annual Shareholder Meeting.


Last revision date: May 24, 2017







